Exhibit 10.16
AGREEMENT
     THIS AGREEMENT, entered into this 30 day of April 2008, is by and between
Accelerated Innovation LLC, a Delaware Limited Liability Company having its
principal place of business at 1033 U.S. Highway 46E, Suite A204, Clifton, NJ
07013 (“Accelerated”), Cervical Xpand, LLC, a New Jersey Limited Liability
Company having its principal place of business at at 1033 U.S. Highway 46E,
Suite A204, Clifton, NJ 07013 (“Cervical Xpand”), Uni-Knee, LLC, a New Jersey
Limited Liability Company having its principal place of business at at 1033 U.S.
Highway 46E, Suite A204, Clifton, NJ 07013 (“Uni-Knee”) and Mikhail Kvitnitsky,
an individual residing at 20 Annabelle Avenue, Clifton NJ 07012 (“Kvitnitsky”).
     Whereas, Accelerated is the owner of all right, title and interest in
certain technology related to spinal, hip and knee orthopedic devices and
instruments, including, but not limited to the patent applications set forth in
Exhibit A (hereinafter, “Accelerated Technology”); and
     Whereas, Cervical Xpand is the owner of all right, title and interest in
certain technology related to the Accin Helibone Hourglass VBR System for Spinal
Surgery, including, but not limited to the patent applications set forth in
Exhibit B (hereinafter, “Cervical Xpand Technology”); and
     Whereas, Uni-Knee is the owner of all right, title and interest in certain
technology related to the Accin Uni-Knee System for Unicompartmental Knee
Surgery, including, but not limited to the patent applications set forth in
Exhibit C (hereinafter, “Uni-Knee Technology”); and
     Whereas, Kvitnitsky has certain knowledge and expertise in the field of
spinal, hip and knee orthopedic devices and instruments, and assisted
Accelerated in the development and commercialization of Accelerated’s
Technology; and
     Whereas, Kvitnitsky has certain knowledge and expertise in the field of
spinal VBR devices, and assisted Cervical Xpand in the development and
commercialization of Cervical Xpand’s Technology; and
     Whereas, Kvitnitsky has certain knowledge and expertise in the field of
Unicompartmental Knee Surgery, and assisted Uni-Knee in the development and
commercialization of Uni-Knee’s Technology; and
     Whereas, Accelerated retained Kvitnitsky as an Independent Contractor to
assist Accelerated in the development and/or commercialization of the
Accelerated Technology; and
     Whereas, Cervical Xpand retained Kvitnitsky as an Independent Contractor to
assist Cervical Xpand in the development and/or commercialization of the
Cervical Xpand Technology; and
     Whereas, Uni-Knee retained Kvitnitsky as an Independent Contractor to
assist Uni-Knee in the development and/or commercialization of the Uni-Knee
Technology; and
     NOW, THEREFORE, for good and valuable consideration, the receipt for and
sufficiency of which is hereby acknowledged, Kvitnitsky does hereby represent
and warrant as follows:

Page 1 of 8



--------------------------------------------------------------------------------



 



1.1. Kvitnitsky hereby represents and warrants that Kvitnitsky will not assert
any rights in any Accelerated Technology, any Cervical Xpand Technology or any
Uni-Knee Technology.
1.2. Kvitnitsky hereby represents and warrants that his contributions to the
inventions as disclosed in the Accelerated Technology, the Cervical Xpand
Technology and the Uni-Knee Technology are not subject to any pre-existing or
co-existing obligations to any third party.
1.3. Kvitnitsky hereby represents and warrants that to Kvitnitsky’s knowledge,
no composition, method, software or device incorporating his inventions would
infringe any patent, copyright or other proprietary right of any third party.
1.4. Kvitnitsky hereby represents and warrants that Kvitnitsky has no other
obligations to assign any inventions made, conceived or reduced to practice
during his relationship with Accelerated, Cervical Xpand or Uni-Knee.
1.5. Kvitnitsky hereby represents and warrants that the terms of this Agreement
are not inconsistent with any other contractual or legal obligations that
Kvitnitsky may have or with the policies of any institution or company with
which Kvitnitsky is or was associated.
1.6. Kvitnitsky hereby represents and warrants that all of Kvitnitsky’s
contributions to the Accelerated Technology, the Cervical Xpand Technology and
the Uni-Knee Technology were Kvitnitsky’s original work and that, to
Kvitnitsky’s knowledge, none of his inventions or any development, use,
production, distribution, or exploitation thereof will infringe, misappropriate,
or violate any intellectual property or other right of any other person or
entity (including, without limitation, Kvitnitsky).
1.7. Kvitnitsky has the right to enter into this Agreement and to provide
Accelerated, Cervical Xpand and Uni-Knee with the representations and warranties
and rights provided for herein.
2. MISCELLANEOUS PROVISIONS.
     2.1. Assignment:
This Agreement cannot be assigned by either party without the prior written
consent of the other party, which will not be unreasonably withheld, except that
Accelerated, Cervical Xpand and Uni-Knee may assign this Agreement to any
successor of all or substantially all of its business to which this Agreement
relates without the prior written consent of Kvitnitsky.
     2.2. Binding Effect:
This Agreement will be binding on and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors, and assigns.
     2.3. Force Majeure:
No party will be in default or otherwise liable for any delay in or failure of
its performance under this Agreement if such delay or failure arises by any
reason beyond its reasonable control, including any act of God, any acts of the
common enemy, terrorism, the elements, earthquakes,

Page 2 of 8



--------------------------------------------------------------------------------



 



floods, fires, epidemics, riots, failure or delay in transportation or
communications, or any other act or failure to act by another party or such
other party’s employees, agents, or contractors; provided, however, that lack of
funds will not be deemed to be reasons beyond a party’s reasonable control. The
parties will promptly inform and consult with each other as to any of the above
causes, which in their judgment may or could be the cause of a delay in the
performance of this Agreement.
     2.4. Waiver:
The failure of any party to enforce any of the provisions hereof will not be
construed to be a waiver of the right of such party thereafter to enforce such
provisions or any other provisions.
     2.5. Governing Law:
This Agreement will be governed for all purposes by the laws of the State of New
Jersey. If any provision of this Agreement is declared void, such provision will
be deemed severed from this Agreement, which will otherwise remain in full force
and effect.
     2.6. Jurisdiction; Service of Process:
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement shall be subject to the exclusive
jurisdiction of the state and federal courts located in the State of New Jersey.
     2.7. Costs:
Kvitnitsky agrees that if he is held by any court of competent jurisdiction to
be in violation, breach, or nonperformance of any of the terms of this
Agreement, then he will pay all costs of such action or suit, including
reasonable attorneys’ fees.
     2.8. Section Headings; Construction:
The heading appearing at the beginning of the several sections making up this
Agreement have been inserted for identification and reference purposes only and
will not be used in the construction and interpretation of this Agreement.
     2.9. Remedies:
2.10. All rights conferred under this Agreement or by any other instrument or
law will be cumulative and may be exercised singularly or concurrently.
2.11. Amendments:
This Agreement may only be amended, changed, or modified in a writing signed by
both parties.
     2.12. Relationship of the Parties:
Each party is acting as an independent contractor and not as employee, agent,
partner, or joint venturer with the other party for any purpose. Except as
provided in this Agreement, neither party will have any right, power, or
authority to act or to create any obligation, express or implied, on behalf of
the other.

Page 3 of 8



--------------------------------------------------------------------------------



 



     2.13. Counterparts:
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement, and all of which, when taken
together, will be deemed to constitute one and the same Agreement.
     2.14. Entire Agreement:
The parties agree that this Agreement constitutes the complete and exclusive
statement of the agreement between them as to the specific subject matter
hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Page 4 of 8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereby intending to be legally bound, have
caused this Agreement to be executed by their duly authorized representatives.

                 
 
                AGREED TO AND ACCEPTED BY:            
 
                Mikhail Kvitnitsky   Accelerated Innovation LLC    
 
               
By:
  /s/ Mikhail Kvitnitsky   By:   /s/ Mike West    
 
               
 
       (Signature)            (Signature)      
Name:
  Mikhail Kvitnitsky   Name:   Mike West    
 
               
 
  (Print)              
Date:
  4-30-2008   Date:   5-5-2008    
 
               
 
                Uni-Knee, LLC   Cervical Xpand, LLC    
 
               
By:
  /s/ Mike West   BY:   /s/ Mike West    
 
               
 
       (Signature)            (Signature)      
Name:
  Mike West   Name:   Mike West    
 
                 
Date:
  5-5-2008   Date:   5-5-2008    
 
               

Page 5 of 8



--------------------------------------------------------------------------------



 



EXHIBIT A

                  PATENT         KGGD   APPLICATION   DATE     No.   NO.   FILED
  TITLE OF INVENTION
622/2
  60/658,365)   (03/03/05)   DYNAMIC STABILIZER
622/2A
  11/186,699   07/21/05   VERTEBRAL STABILIZATION
USING FLEXIBLE RODS
622/2B
  11/325,104   1/4/06   METHODS AND APPARATUS FOR
VERTEBRAL STABILIZATION
USING SLEEVED SPRINGS
 
  60/658,365)   (3/3/05)  
622/3
  11/348,594   02/07/06   METHODS AND APPARATUS FOR
PROVIDING A RETAINER FOR A
BONE STABILIZATION DEVICE
 
  60/658,313)   (03/03/05)  
622/5
  60/658,227)   (03/03/05)   PEDICLE SCREW
622/5A
  11/360,708   02/23/06   SPINAL STABILIZATION
USING BONE ANCHOR AND
ANCHOR SEAT WITH TANGENTIAL WITH
LOCKING FEATURE
622/5B
  11/360,707   02/23/06   SPINAL STABILIZATION
USING BONE ANCHOR SEAT AND
CROSS COUPLING WITH IMPROVED
LOCKING FEATURE
622/6
  11/385,083   03/21/06   METHOD AND APPARATUS FOR
BONE STABILIZATION
 
  60/665,010)   (03/24/05)  
622/7
  11/376,977   03/16/06   INTERVERTEBRAL DISC
REPLACEMENT DEVICE
 
  60/665,009   (03/24/05)  
622/8
  Non-Provisional No.   05/26/05   COATED MATERIAL PEDICLE
SCREW AND ROD
 
  11/137,963      
622/9
  11/443,425   05/30/06   VERTEBRAL FACET STABILIZER
 
  60/688,421   (06/08/05)    
622/10
  11/488,817   07/18/06   INTERVERTEBRAL DISC
REPLACEMENT DEVICE WITH
RESILIENT SUPPORT

Page 6 of 8



--------------------------------------------------------------------------------



 



EXHIBIT B

                  PATENT         KGGD   APPLICATION   DATE     No.   NO.   FILED
  TITLE OF INVENTION
622/4A
  Non-Provisional No. 11/176,915   07/07/05   INTERVERTEBRAL STABILIZER
 
  (Provisional No. 60/658,345)   (03/03/05)    
622/4 PCT
  PCT/US05/27506   08/03/05   INTERVERTEBRAL STABILIZER
622/4B
  Non-Provisional No. 11/176,916   07/07/05   CERVICAL INTERVERTEBRAL STABILIZER
 
  (Provisional No. 60/658,345)   (03/03/05)    
622/4C
  Non-Provisional No. 11/176,717   07/07/05   ANTERIOR LUMBAR INTERVERTEBRAL
STABILIZER
 
  (Provisional No. 60/658,345)   (03/03/05)    
622/4D
  Non-Provisional No. 11/176,175   07/07/05   POSTERIOR LUMBAR INTERVERTEBRAL
STABILIZER
 
  (Provisional No. 60/658,345)   (03/03/05)    
622/4E
  Non-Provisional No. 11/176,914   07/07/05   INTERVERTEBRAL STABILIZER, METHODS
OF USE AND INSTRUMENTATION THEREFOR
 
  (Provisional No. 60/658,345)   (03/03/05)    
622/4 EP
  05778926.5-1257   August 8, 2007   INTERVERTEBRAL STABILIZER, METHODS OF USE
AND INSTRUMENTATION THEREFOR

Page 7 of 8



--------------------------------------------------------------------------------



 



EXHIBIT C

                  PATENT         KGGD   APPLICATION   DATE     No.   NO.   FILED
  TITLE OF INVENTION
622/13A
  11/304,958   12/14/2005   Unicompartmental Knee Joint Implant And Instrument
System
622/13B
  11/338,159   01/23/2006   Unicompartmental Knee Joint Implant And Instrument
System

Page 8 of 8